Citation Nr: 1636486	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as due to environmental hazards in the Persian Gulf.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

By way of history, in June 2008, the Veteran first filed a claim for service connection for, among other disabilities, joint pain.  He clarified at his September 2008 VA Gulf War examination that the joint pain was located in his wrists and elbows.  At that examination, X-rays revealed cysts of the wrists and enthesophytes of the elbows; the Veteran did not report any knee pain or knee disabilities at that examination.  In a November 2008 rating decision, the RO denied entitlement to service connection for bilateral epicondylitis and osteoarthritis, originally claimed as joint pain.

In August 2010, the Veteran filed an untimely VA Form 9, which the RO accepted as a claim to reopen claims for, among other disabilities, bilateral epicondylitis and osteoarthritis.  The Veteran did not provide an argument with regard to the denial of bilateral epicondylitis and osteoarthritis, but attributed his upper extremity symptoms to bilateral carpal tunnel syndrome and a B-12 deficiency; no mention of any knee pain or disability was made.  In a March 2011 statement in support of his claim, the Veteran associated his claims for service connection for bilateral epicondylitis and osteoarthritis with symptoms of pain, tingling, and numbness in his arms; there was no mention of knee pain or disability.  In fact, the first evidence that the Veteran indicated he had a right knee disability was at his May 2011 VA general medical examination.  Based on the foregoing, although the RO previously treated this claim as one to reopen, the Board finds it is an entirely new claim, as the November 2008 rating decision did not consider entitlement to service connection for a right knee disability.

At the May 2011 VA general medical examination, the Veteran reported injuring his right knee in a motor vehicle accident prior to entering the service and that he did not experience any subsequent injury to his knee during his active service.  The examiner evaluated the Veteran and provided medical opinions regarding the etiology of the Veteran's right knee disability; however, the Board finds both opinions are inadequate.  The opinion regarding whether the Veteran's right knee disability was due to his exposure to environmental hazards in the Persian Gulf is not supported by a rationale.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  The second medical opinion states that the Veteran had a preexisting right knee injury and that the Veteran's current right knee degenerative disease was less likely as not related to his time in service.  The rationale for the examiner's opinion that the Veteran had a preexisting right knee injury was not provided and the opinion appears to be based on an inaccurate factual premise, which will be discussed in detail below.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

It appears the May 2011 examiner misconstrued the history surrounding the Veteran's right knee injury.  The May 2011 examiner noted that April 1989 service treatment records documented that the Veteran hurt his knee around June 1984 in a motor vehicle accident; however, this reference looks like it actually says June 1987.  Notably, there is also reference to a May 1987 motor vehicle accident in the service treatment records.  The Veteran has only reported one motor vehicle accident and there is no reason to believe that the Veteran was in two motor vehicle accidents where he injured his right knee.  Moreover, the May 2011 examiner appears to have construed an April 1989 in-service assessment of right knee lateral collateral ligament (LCL) with meniscus tear as a description of the Veteran's preexisting knee condition; however, the Board reads this entry as the April 1989 examiner's initial assessment, or diagnostic impression, of the Veteran's knee symptoms.

Accordingly, the May 2011 opinions are inadequate and on remand new medical opinions, based on accurate facts, a thorough review of the evidence, and with consideration of the Veteran's statements, must be obtained.

Given that the Veteran's December 1987 entrance examination disclosed no abnormality of the right knee, the presumption of soundness applies.  The presumption of soundness may only be rebutted by clear and unmistakable evidence both that the disease or injury preexisted service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On remand, the examiner must first determine whether the Veteran's right knee disability clearly and unmistakably preexisted his active duty service.  If so, the examiner must also determine whether it was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

Finally, most of the VA treatment records associated with the electronic evidence appear to have been submitted by the Veteran himself.  Furthermore, VA treatment records in Virtual VA which purport to span from September 28, 2005, through November 18, 2011, contain radiology notes dating back to 2005 but only contain progress treatment notes from November 2008 through November 2011.  An April 2011 deferred rating decision reflects the Veteran has received treatment at the Columbia, South Carolina VA Medical Center (VAMC) since 1994, and it is clear that the VA treatment records associated with the evidence before the Board are not complete.  On remand, all of the Veteran's VA treatment records from 1994 to the present must be requested and associated with the evidence before the Board.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC the should undertake appropriate development to obtain ALL available VA treatment records from 1994 to the present that are not already of record, as well as any other outstanding records that are pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should obtain medical opinions from a qualified physician, other than the one who conducted the May 2011 VA examination.  All pertinent evidence of record must be made available to the physician providing the below requested opinions.  The physician should review the Veteran's reported medical history and presume he is a credible historian.

Based on prior examination results and a review of the other pertinent evidence of record, the physician should identify each right knee disorder that has been present during the period of the claim (from August 2010 to the present).  With respect to each such disorder, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service.

With respect to each right knee disorder the physician determines was present during the Veteran's active service, the physician should state an opinion as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and, if so, whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of the active service.

With respect to each right knee disorder the physician determines was not present during the Veteran's active service, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active duty service.

The physician must be informed that "clearly and unmistakably" is an onerous burden which requires that the evidence be obvious, manifest, and undebatable.

The physician must specifically consider and discuss the Veteran's contentions that his right knee disability is due to exposure to environmental hazards in the Persian Gulf.

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinions.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

